          Case 2:19-cv-05204-MAK Document 64 Filed 02/26/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ALEXSANDRO ROMAN                             : CIVIL ACTION
                                              :
                         v.                   : NO. 19-5204
                                              :
 DR. LITTLE, et al.                           :

                                          ORDER

        AND NOW, this 26th day of February 2021, upon considering Defendants’ uncontested

Motion for summary judgment (ECF Doc. No. 62), and after studying the adduced evidence, it is

ORDERED Defendants’ uncontested Motion (ECF Doc. No. 62) is GRANTED as there is no

genuine issue of material fact precluding judgment in favor of Defendants and the Clerk of Court

shall close this case.




                                                   KEARNEY, J.
